significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb i a2 tep fa t i in re this letter is in response to a request by your authorized representative dated date for rulings on the tax treatment of lump sum distribution from the plan your conference of right was held in our offices on date and was attended by your authorized representative pursuant to correspondence from your authorized representative dated date requests for three of the five rulings were withdrawn the employer is a which is intended to be a qualified_plan under sec_401 of the internal_revenue_code the subdivision of the state the employer maintains the plan plan is a governmental_plan as described in sec_414 the plan is a defined_benefit_plan and has received its most recent favorable determination_letter on date the plan covers both collectively bargained employees and non-collectively bargained employees the plan operates on an april 1-march plan_year basis as mentioned above the employer originally requested five rulings as referred to above ruling_request sec_2 and have been withdrawn accordingly we are ruling on ruling_request sec_1 and e e ruling_request - whether a lump sum distribution of the accumulated retroactive deferred retirement option program the total drop or lump sum drop from the plan to a plan participant constitutes an eligible rollover within the meaning of sec_402 of the code and thus may be directly transferred trustee- to-trustee into an eligible_retirement_plan pursuant to sec_401 ruling_request - whether the lump sum drop benefit is a benefit that must be converted to an actuarially equivalent annual_benefit and included in the participant's annual_benefit when determining the plan’s compliance with sec_415 o the plan provides for an optional form of benefit known as the back drop benefit this option is available to participants that elect to retire after date the participant must elect to receive the back drop benefit this benefit is a two-part benefit the lump sum drop benefit and an early or normal as applicable retirement monthly annuity calculated as of the back drop date to receive the back drop benefit the participant needs to select a date in the past the back drop date such date is used to calculate the both parts of the back drop benefit such date cannot be earlier than when the participant was first eligible for retirement and no later than one year prior to when the participant leaves active_service such participant benefits are calculated as of the back drop date final average salary and years_of_service are frozen as of that date the lump sum drop benefit part of the back drop benefit is equal to the total of the monthly drop benefit payments the participant would have received from the back drop date to the actual retirement date these monthly drop payments include colas as if the benefits had commenced on the back drop date the lump sum drop benefit also includes compounded monthly interest at the plan's rate that would have accrued on a hypothetical account had the participant commenced monthly benefits on the back drop date the participant can receive the lump sum drop benefit in a direct lump sum payment however if the service approves the employer would like to have the plan provide that such amounts may be rolled over to an ira or other eligible_retirement_plan the pian provides that the lump sum drop benefit is considered to be an annual_benefit for purposes of sec_415 of the code this lump sum is converted to an actuarially equivalent straight life_annuity sec_402 of the code provides that rollovers from exempt trusts are excluded from gross_income sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except a any distribution of a series of substantially equal payments over the life lives of the employee and the designated_beneficiary or over a period equal to at least years b any distribution required under sec_401 and c any hardship_distribution under sec_401 pf sec_1_402_c_-2 q a-6 of the regulations provides that a payment will generally be treated as independent of and not part of a series of substantially equal payments if the payment is substantially larger or smaller than the other_payments in the series also such independent payment must not otherwise be excepted from the definition of eligible_rollover_distribution this treatment is regardless of whether the independent payment is made before with or after the other series payments the employer states that a participant's iump sum drop benefit will be significantly larger than the amount of the monthly annuity thus with regard to ruling_request because the lump sum drop benefit will be significantly larger than the amount of the monthly annuity such lump sum is considered independent of the other_payments in the series accordingly such lump sum is eligible for rollover treatment pursuant to sec_402 of the code sec_415 of the code provides that a qualified defined_benefit_plan may not pay benefits in excess of the limitations of sec_415 sec_415 b provides that a participant's annual_benefit may not exceed the lesser_of the specified dollar amount currently dollar_figure or of the participant’s final_average_compensation sec_415 provides that the of compensation limit does not apply to governmental plans sec_415 provides that if a benefit is payable in a form other than a straight life_annuity then the benefit must be converted to an actuarially equivalent straight life_annuity sec_415 provides that for purposes of adjusting any benefit under sec_415 for any benefit form subject_to sec_417 the interest rate used must be the greater of the applicable sec_417 rate or the rate specified in the plan that section also provides that for purposes of adjusting any benefit under sec_415 the mortality_table used shall be the table that is based on the prevailing commissioners’ standard table see sec_807 used to determine reserves for group annuity_contracts issued on the date the adjustment is being made sec_417 of the code provides rules for determining the present_value of benefits this section defines applicable_mortality_table as the table that is based on the prevailing commissioners’ standard table see sec_807 used to determine reserves for group annuity_contracts issued on the date the adjustment is being made in general this section defines applicable_interest_rate as the annual rate on 30-year treasury securities for the month before the date of distribution bs for purposes of the application of sec_415 of the code the lump sum drop benefit is merely part of a participant's accrued_benefit because the drop benefit is made in the form of a lump sum distribution sec_415 provides that such distribution must be converted to an actuarially equivalent straight life_annuity using the rules of sec_417 once the lump sum drop benefit is actuarially converted such benefit must be counted as applying to a participant's benefit limitation under sec_415 therefore with regard to ruling_request as stated above the lump sum drop benefit is part of a participant's accrued_benefit thus the equivalent straight life_annuity is added to the annuity benefit for purposes of determining whether a participant's benefit complies with the benefit limitation under sec_415 of the code this ruling letter is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent these rulings are based on the assumptions that the plan is qualified under sec_401 of the code and that its related trust is tax-exempt under sec_501 at all times relevant to this ruling we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office me or you may contact if you have any questions please contact sincerely paw t lillur p ames e holland jr acting manager employee_plans technical
